Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 9-11, 18 and 19 are of the claimed invention is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   
STEP 1:
The claims are directed to method/system which is at least one of the categories of statutory subject matter.  
STEP 2A – Prong 1:
The claims recite a judicial exception, i.e., abstract idea because at least one of the method steps can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary.  
Claim 1 recites:

The limitation “generating a ranking of the set of entities based on more criteria” can be performed by a mental process in the human mind and thus is directed to an abstract idea.  
STEP 2A – Prong 2:
	The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending, at a high level of generality, well-understood, routine and conventional activities known to the industry to the judicial exception does not integrate the judicial exception into a practical application.  A generic computer (i.e., one or more computing devices) is simply linked to a particular technological environment of field of use, i.e., selecting different entity types.    
STEP 2B:
The additional elements do not amount to significantly more than the judicial exception, i.e., additional elements such as features, limitations, steps, individually and in combination do not contribute to a patentable inventive concept.  The inventive concept is well-known in the industry, particularly, building online networks.  

1) Receiving or transmitting data over a network 
2) Arranging a hierarchy of groups
The above computer functions are recited in claim 1.  
The limitation “causing the final set of entities to be presented concurrently on a computing device” is post-solution activity and is not patentable subject matter.  
The claim elements, considered individually or in combination do not results in a new or improved method of building online networks and thus are not patentable subject matter.  
Claim 2 recites:
2. There method of Claim 1, further comprising: receiving a request from the computing device, wherein ranking the set of entities is performed in response to receiving the request.
The above does not correct the deficiencies of claim 1. 
Claim 9 recites:
The method of Claim 1, wherein the plurality of entity types includes two or more of person, hashtag, learning series, event, or group.
The above does not correct the deficiencies of claim 1.  
Claims 10, 11, 18 and 19 are rejected on the manner as claims 1, 2 and 9.  

Allowable Subject Matter
s 3-8, 12-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3. The method of Claim 1, further comprising: for each entity type of the plurality of entity types, identifying a number of entities of said each entity type to include in the final set of entities; randomly assigning entity types to each slot of a plurality of slots in which to insert the final set of entities, wherein the number of entities in the final set of entities is the same as the number of slots in the plurality of slots; for each entity type of the plurality of entity types, based on the ranking of the set of entities of said each entity type, assigning each entity, in the subset of entities of said each entity type, to a slot of the plurality of slots; wherein the plurality of slots maintain the ranking of the set of entities of each entity type of the plurality of entity types.
4. The method of Claim 1, wherein identifying a first set of entities of a first entity type of the plurality of entity types is performed concurrently with identifying a second set of entities of a second entity type of the plurality of entity types.
5. The method of Claim 4, wherein: selecting a first subset of the first set of entities is performed by a first entity identification component; selecting a second subset of the second set of entities is performed by a second entity identification component; the method further comprising: notifying, by the first entity identification component, an initiator process after the first entity identification component selects the first subset of the first set of entities; notifying, by the second entity identification component, the initiator process after the second entity identification component identifies the second subset of the second set of entities; notifying, by the initiator process, a second pass ranker only after being notified by both the first entity identification component and the second entity identification component.

7. The method of Claim 1, wherein one of the one or more criteria is unique to a first entity type, of the plurality of entity types, and pertains to a first objective that is different than any objective pertaining to a second entity type, of the plurality of entity types, that is different than the first entity type.
8. The method of Claim 1, wherein: each entity type of the plurality of entity types is associated with a different machine-learned model of a plurality of machine-learned models that includes a first machine-learned model and a second machine-learned model that is different than the first machine-learned model; identifying comprises: identifying, for a first entity type, of the plurality of entity types, a first set of entities; identifying, for a second entity type, of the plurality of entity types, a second set of entities; generating comprises: using the first machine-learned model, generating a first ranking of the first set of entities; using the second machine-learned model, generating a second ranking of the second set of entities.
12. The one or more storage media of Claim 10, wherein the instructions, when executed by the one or more processors, further cause: for each entity type of the plurality of entity types, 
13. The one or more storage media of Claim 10, wherein identifying a first set of entities of a first entity type of the plurality of entity types is performed concurrently with identifying a second set of entities of a second entity type of the plurality of entity types. 
14. The one or more storage media of Claim 13, wherein: selecting a first subset of the first set of entities is performed by a first entity identification component; selecting a second subset of the second set of entities is performed by a second entity identification component; the instructions, when executed by the one or more processors, further cause: notifying, by the first entity identification component, an initiator process after the first entity identification component selects the first subset of the first set of entities; notifying, by the second entity identification component, the initiator process after the second entity identification component identifies the second subset of the second set of entities; notifying, by the initiator process, a second pass ranker only after being notified by both the first entity identification component and the second entity identification component.
15. The one or more storage media of Claim 10, wherein the instructions, when executed by the one or more processors, further cause: after causing the final set of entities to be presented concurrently on the computing device of the particular user, adding a new entity type to the 
16. The one or more storage media of Claim 10, wherein one of the one or more criteria is unique to a first entity type, of the plurality of entity types, and pertains to a first objective that is different than any objective pertaining to a second entity type, of the plurality of entity types, that is different than the first entity type.
17. The one or more storage media of Claim 10, wherein: each entity type of the plurality of entity types is associated with a different machine- learned model of a plurality of machine-learned models that includes a first machine-learned model and a second machine-learned model that is different than the first machine-learned model; identifying comprises: identifying, for a first entity type, of the plurality of entity types, a first set of entities; identifying, for a second entity type, of the plurality of entity types, a second set of entities; generating comprises: using the first machine-learned model, generating a first ranking of the first set of entities; using the second machine-learned model, generating a second ranking of the second set of entities.
20. The system of Claim 19, wherein the instructions, when executed by the one or more processors, further cause: for each entity type of the plurality of entity types, identifying a number of entities of said each entity type to include in the final set of entities; randomly assigning entity types to each slot of a plurality of slots in which to insert the final set of entities, 

Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giunio-Zorkin (US 10,685,477), hereafter Pat ‘477, in view of Mei (US 9,292,580) in view of Montague (US 10,783,162) and further in view of Wilczynski (US 2019/0347340).  
Regarding claim 1, Pub ‘477 discloses: 
identifying a particular user; for each entity type of a plurality of entity types: based on one or more attributes of the particular user, identifying a set of entities of said each entity type; 
Pat ‘477 col 2, lines 5-20:  A social networking service is an electronic or otherwise online/network-based service that provides a platform for, or otherwise facilitates, creating and/or building social networks and/or relationships among people who share interests. Social networking services may facility one or more social networks, i.e. non-overlapping groups of interconnected users. A user of a typical social network service may be able to create a profile that lists, for example, information about the user as well as social links (e.g., friends of the 
Pat ‘477 does not specifically disclose plurality of entity types.  However, it would have been obvious to one of ordinary skill in the art that a friend (singular of friends) and event (singular of events) is an example of plurality of entity types.   
Set of entities = people (of the first type), hashtags (of the second type), see specification paragraph 60.       
Attribute = profile, see specification paragraph 74.
Entity type = person, organization/company, hashtag, event, group or series, see specification paragraph 22

generating a ranking of the set of entities based on one or more criteria; 
Pat ‘477 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Mei discloses:
	Mei claim 15, A system comprising: one or more processors; and one or more computer storage media storing computer usable instructions that, when executed by the one or more processors, cause the one or more processors to: reference context information associated with a user; rank entity types according to relevance to the user, the relevance to the user of the ranked entity types based in part on the context information; rank entities within the entity types according to relevance to the user, the relevance to the user of ranked entities within the entity types based in part on the context information; and provide, for display within a user interface, a listing of a plurality of entity types according to the ranking of entity types, wherein the plurality 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat ‘477 to obtain above limitation based on the teachings of Mei for the purpose of ranking entities within the respective entity type.  

selecting a subset of the set of entities and including the subset in a final set of entities; wherein the final set of entities includes entities from different entity types of the plurality of entity types; 
Pat ‘477 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Montague discloses:
	Montague col 6, lines 45-65 (27) In some embodiments, the set(s) of operations for the information may be provided based on one or more portions of the information. The operation engine 114 may identify the types of operations that may be performed on the information or portion(s) of the information, and provide the identified operations. For example, different types of operation may be performed for a graph of persons versus a graph of events, and the operation engine 114 may provide different sets of operations based on whether the information accessed defines a  graph of persons versus a graph of events. As another example, the interface(s) providing the operations may allow users to select one or more portions of the information, such as particular node(s) and/or particular edge(s). The operation engine 114 may identify the types of operations that may be performed on the selected portion(s) of the information and may provide the identified operations. For example, the operation engine 114 may provide different sets of operations based on whether a portion of a graph which is selected for operation includes 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat ‘477 to obtain above limitation based on the teachings of Montague for the purpose of selecting nodes representing persons and/or events.  
Entity type = person, organization/company, hashtag, event, group or series, see specification paragraph 22
 
causing the final set of entities to be presented concurrently on a computing device of the particular user;
Pat ‘477 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Wilczynski discloses:
	Wilczynski [0038] In some embodiments, an information request for an area may be received through a user interface. The user interface may include one or more options by which a user may select a particular object for which information required is related. For example, the user interface may display a map of a geographic area and may include options that enable a user to select particular entities within the geographic area and/or particular entity features for which information/operation is desired. As another example, the user interface may display a graph of links between entities and may include options that enable a user to select a particular entity and/or links for which information/operation is desired. The user interface may include one or more options by which a user may specify the extent, the amount, and/or the level of information desired. For example, the user interface displaying a map may include options that enable a user to select/change the location displayed within the map (e.g., via panning, zooming) and/or to select/change one or more areas within the location for which information is desired. The user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat ‘477 to obtain above limitation based on the teachings of Wilczynski for the purpose of displaying both person entities and linking entities such as events.    
Entity type = person, organization/company, hashtag, event, group or series, see specification paragraph 22
Entity type = person, organization/company, hashtag, event, group or series, see specification paragraph 22

wherein the method is performed by one or more computing devices.
	Pat ‘477 Fig 4

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pat ‘477, Mei, Montague and Wilczynski and further in view of Pepper (US 2017/0004134). 
Regarding claim 2, the combination of Pat ‘477, Mei, Montague and Wilczynski discloses the elements of the claimed invention as noted but does not disclose receiving a request from the computing device, wherein ranking the set of entities is performed in response to receiving the request.  However, Pepper discloses:
[0036] In some implementations, the recommendation request generator 814 formats the recommendation request 820 into a format that includes a link such as a Uniform Resources Locator (URL) via a URL generator 818 to a webpage or an application page that includes a location in which the recipient of the request can enter a search query to search an entity database for an entity to recommend in response to the request. In some implementations, the recommendation request generator ranks a list of entities obtained from the entity database that might fulfill the recommendation request by the objective criteria and prompts a user to select an entity from the list (with or without the recipient entering a search query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat ‘477, Mei, Montague and Wilczynski to obtain above limitation based on the teachings of Pepper for the purpose of ranking a list of entities.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pat ‘477, Mei, Montague and Wilczynski.
Regarding claim 9, the combination of Pat ‘477, Mei, Montague and Wilczynski discloses wherein the plurality of entity types includes two or more of person, hashtag, learning series, event, or group.
Pat ‘477 col 2, lines 5-20:  A social networking service is an electronic or otherwise online/network-based service that provides a platform for, or otherwise facilitates, creating and/or building social networks and/or relationships among people who share interests. Social networking services may facility one or more social networks, i.e. non-overlapping groups of interconnected users. A user of a typical social network service may be able to create a profile .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giunio-Zorkin, hereafter Pat ‘477, in view of Mei in view of Montague and further in view of Wilczynski.  
Regarding claim 10, Pat ‘477 discloses: identifying a particular user; for each entity type of a plurality of entity types: based on one or more attributes of the particular user, identifying a set of entities of said each entity type; 
Pat ‘477 col 2, lines 5-20:  A social networking service is an electronic or otherwise online/network-based service that provides a platform for, or otherwise facilitates, creating and/or building social networks and/or relationships among people who share interests. Social networking services may facility one or more social networks, i.e. non-overlapping groups of interconnected users. A user of a typical social network service may be able to create a profile that lists, for example, information about the user as well as social links (e.g., friends of the user). For example, the user may post ideas, activities, events, interests, and contact information on their user profile.  The user may be able to upload pictures to their profile, post blog entries, search for other users, and/or store a list of contacts.
Entity type = person, organization/company, hashtag, event, group or series, see specification paragraph 22
Set of entities = people (of the first type), hashtags (of the second type), see specification paragraph 60.       


generating a ranking of the set of entities based on one or more criteria; 
Mei claim 15, A system comprising: one or more processors; and one or more computer storage media storing computer usable instructions that, when executed by the one or more processors, cause the one or more processors to: reference context information associated with a user; rank entity types according to relevance to the user, the relevance to the user of the ranked entity types based in part on the context information; rank entities within the entity types according to relevance to the user, the relevance to the user of ranked entities within the entity types based in part on the context information; and provide, for display within a user interface, a listing of a plurality of entity types according to the ranking of entity types, wherein the plurality of entity types are each represented in the listing with a most relevant entity within each respective entity type according to the ranking of entities within the respective entity type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘477 to obtain above limitation based on the teachings of Mei for the purpose of ranking entities within the respective entity type.  

selecting a subset of the set of entities and including the subset in a final set of entities; 
wherein the final set of entities includes entities from different entity types of the plurality of entity types; 
Montague col 6, lines 45-65 (27) In some embodiments, the set(s) of operations for the information may be provided based on one or more portions of the information. The operation engine 114 may identify the types of operations that may be performed on the information or 114 may provide different sets of operations based on whether the information accessed defines  graph of persons versus a graph of events. As another example, the interface(s) providing the operations may allow users to select one or more portions of the information, such as particular node(s) and/or particular edge(s). The operation engine 114 may identify the types of operations that may be performed on the selected portion(s) of the information and may provide the identified operations. For example, the operation engine 114 may provide different sets of operations based on whether a portion of a graph which is selected for operation includes persons (e.g., selection of node(s) representing person(s)) and/or events (e.g., selection of node(s) representing event(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat ‘477 to obtain above limitation based on the teachings of Montague for the purpose of selecting nodes representing persons and/or events.  

causing the final set of entities to be presented concurrently on a computing device of the particular user.
Wilczynski [0038] In some embodiments, an information request for an area may be received through a user interface. The user interface may include one or more options by which a user may select a particular object for which information required is related. For example, the user interface may display a map of a geographic area and may include options that enable a user to select particular entities within the geographic area and/or particular entity features for which information/operation is desired. As another example, the user interface may display a graph of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat ‘477 to obtain above limitation based on the teachings of Wilczynski for the purpose of displaying both persons entities and linking entities such as events.  i discloses the elements of the claimed invention as noted but does not disclose wherein the instructions, when executed by the one or more processors, further cause: receiving a request from the computing device, wherein ranking the set of entities is performed in response to receiving the request.  However, Pepper discloses:
Pepper [0036] In some implementations, the recommendation request generator 814 formats the recommendation request 820 into a format that includes a link such as a Uniform Resources Locator (URL) via a URL generator 818 to a webpage or an application page that includes a location in which the recipient of the request can enter a search query to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pub ‘477, Mei, Montague and Wilczynski to obtain above limitation based on the teachings of Pepper for the purpose of ranking a list of entities.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pat ‘477, Mei, Montague and Wilczynski.
Regarding claim 18, the combination of Pat ‘477, Mei, Montague and Wilczynski discloses wherein the plurality of entity types includes two or more of person, hashtag, learning series, event, or group.
Pat ‘477 col 2, lines 5-20:  A social networking service is an electronic or otherwise online/network-based service that provides a platform for, or otherwise facilitates, creating and/or building social networks and/or relationships among people who share interests. Social networking services may facility one or more social networks, i.e. non-overlapping groups of interconnected users. A user of a typical social network service may be able to create a profile that lists, for example, information about the user as well as social links (e.g., friends of the user). For example, the user may post ideas, activities, events, interests, and contact information on their user profile.  The user may be able to upload pictures to their profile, post blog entries, search for other users, and/or store a list of contacts.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giunio-Zorkin in view of Mei in view of Montague and further in view of Wilczynski.  
one or more processors; one or more storage media storing instructions which, when executed by the one or more processors, cause: 
	Pat ‘477, Fig 4, col 42, lines 20-30

identifying a particular user; for each entity type of a plurality of entity types: based on one or more attributes of the particular user, identifying a set of entities of said each entity type; 
Pat ‘477 col 2, lines 5-20:  A social networking service is an electronic or otherwise online/network-based service that provides a platform for, or otherwise facilitates, creating and/or building social networks and/or relationships among people who share interests. Social networking services may facility one or more social networks, i.e. non-overlapping groups of interconnected users. A user of a typical social network service may be able to create a profile that lists, for example, information about the user as well as social links (e.g., friends of the user). For example, the user may post ideas, activities, events, interests, and contact information on their user profile.  The user may be able to upload pictures to their profile, post blog entries, search for other users, and/or store a list of contacts.
Pat ‘477 does not specifically disclose plurality of entity types.  However, it would have been obvious to one of ordinary skill in the art that a friend (singular of friends) and event (singular of events) is an example of plurality of entity types.   
Set of entities = people (of the first type), hashtags (of the second type), see specification paragraph 60.       

Entity type = person, organization/company, hashtag, event, group or series, see specification paragraph 22

generating a ranking of the set of entities based on one or more criteria; 
Pat ‘477 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Mei discloses:
	Mei claim 15, A system comprising: one or more processors; and one or more computer storage media storing computer usable instructions that, when executed by the one or more processors, cause the one or more processors to: reference context information associated with a user; rank entity types according to relevance to the user, the relevance to the user of the ranked entity types based in part on the context information; rank entities within the entity types according to relevance to the user, the relevance to the user of ranked entities within the entity types based in part on the context information; and provide, for display within a user interface, a listing of a plurality of entity types according to the ranking of entity types, wherein the plurality of entity types are each represented in the listing with a most relevant entity within each respective entity type according to the ranking of entities within the respective entity type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat ‘477 to obtain above limitation based on the teachings of Mei for the purpose of ranking entities within the respective entity type.  

selecting a subset of the set of entities and including the subset in a final set of entities; 

Pat ‘477 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Montague discloses:
	Montague col 6, lines 45-65 (27) In some embodiments, the set(s) of operations for the information may be provided based on one or more portions of the information. The operation engine 114 may identify the types of operations that may be performed on the information or portion(s) of the information, and provide the identified operations. For example, different types of operation may be performed for a graph of persons versus a graph of events, and the operation engine 114 may provide different sets of operations based on whether the information accessed defines a graph of persons versus a graph of events. As another example, the interface(s) providing the operations may allow users to select one or more portions of the information, such as particular node(s) and/or particular edge(s). The operation engine 114 may identify the types of operations that may be performed on the selected portion(s) of the information and may provide the identified operations. For example, the operation engine 114 may provide different sets of operations based on whether a portion of a graph which is selected for operation includes persons (e.g., selection of node(s) representing person(s)) and/or events (e.g., selection of node(s) representing event(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pat ‘477 to obtain above limitation based on the teachings of Montague for the purpose of selecting nodes representing persons and/or events.  
Entity type = person, organization/company, hashtag, event, group or series, see specification paragraph 22
 

causing the final set of entities to be presented concurrently on a computing device of the particular user.
Pat ‘477 discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Wilczynski discloses:
	Wilczynski [0038] In some embodiments, an information request for an area may be received through a user interface. The user interface may include one or more options by which a user may select a particular object for which information required is related. For example, the user interface may display a map of a geographic area and may include options that enable a user to select particular entities within the geographic area and/or particular entity features for which information/operation is desired. As another example, the user interface may display a graph of links between entities and may include options that enable a user to select a particular entity and/or links for which information/operation is desired. The user interface may include one or more options by which a user may specify the extent, the amount, and/or the level of information desired. For example, the user interface displaying a map may include options that enable a user to select/change the location displayed within the map (e.g., via panning, zooming) and/or to select/change one or more areas within the location for which information is desired. The user interface displaying a graph may include options that enable a user to select/change the types of entities displayed within the graph (e.g., displaying only person entities or displaying both person entities and linking entities, such as events, accounts, and/or things, by which persons are linked) and/or to select/change the level of details regarding the entities/links are displayed (e.g., displaying of additional information relating to an entity/link, such as more detailed information or source of the information, based on hovering over the entity/link with a cursor). 

Entity type = person, organization/company, hashtag, event, group or series, see specification paragraph 22
Entity type = person, organization/company, hashtag, event, group or series, see specification paragraph 22

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161